 

Exhibit 10.2

 

cid:image001.png@01D189D5.038767E0 [adms20160331ex1025834f0001.jpg]

 

2016 Executive Cash Bonus Award Program

 

General

 

At Adamas Pharmaceuticals, our compensation practices are designed to:

·



Attract and retain top talent

·



Link compensation to organizational, project/team/department and individual
performance

·



Align employees with stockholders

·



Ensure internal fairness and support our core values and culture

 

This 2016 Cash Bonus Award Program, or “Bonus Program,” is a discretionary
element of our compensation system that links compensation to the achievement of
corporate goals, individual and project/team accomplishments, competencies, and
how we live our values. Together these elements are key to our company’s success
and strong culture. 

 

Each year, our Board of Directors will establish the corporate goals.  Each
participant will have manager1-approved project goals, individual goals, and/or
non-project/individual goals.  At the conclusion of each year, the Board of
Directors in its sole discretion will determine whether and to what extent our
corporate goals have been achieved, whether there will be cash bonus awards paid
out, and the bonus pool amount that will be available to pay bonuses to
participants in this Bonus Program.

 

Performance for individuals will be assessed in the performance management
process and will be a combination of goal achievement and overall performance.
Any awards are subject to standard deductions and withholdings.

 

Effective Date

 

This Bonus Program covers the period of January 1, 2016, to December 31,
2016.  It contains the entire understanding between the employee and the Company
on this subject, and supersedes all prior bonus compensation programs of the
Company and all other previous oral or written statements to the employee
regarding a potential cash bonus award. The Company reserves the right to modify
any of the provisions of this Bonus Program at any time. This Bonus Program may
be modified only in writing signed by a Company officer.

 

--------------------------------------------------------------------------------

1In the case of executive officers, references to “manager” in this Bonus
Program shall mean the Compensation Committee or the Board upon recommendation
of the Compensation Committee.





 

--------------------------------------------------------------------------------

 

 

 

Eligibility

 

All regular employees whose employment commenced prior to October 1 of 2016, and
work at least 20 hours per week are eligible for participation in the Bonus
Program pursuant to its terms.  Awards will be pro-rated for employees with a
start date after January 1, 2016.  Temporary and part-time employees who work
less than 20 hours per week and consultants are not eligible to participate.

 

Bonus Process

 

Each year, our Board of Directors (the “Board”) will approve the corporate goals
for the entire Company.  Each year, each participant also will receive written
objectives, including project goals, individual goals, and/or
non-project/individual goals, from their manager.  It is the responsibility of
both the participant and his or her supervisor to ensure such written objectives
are set. 

 

After the conclusion of each calendar year, the Board will determine whether and
to what extent our corporate goals have been achieved, whether there will be
cash bonus awards paid out, and the pool that is available for potential
distribution to employees under this Bonus Program. 

 

After the conclusion of each calendar year, performance for individuals will be
assessed in the performance management process and will be a combination of goal
achievement and overall performance.   Managers then will determine the amount
of bonus awards, if any, for each of their direct reports who are participants
in this Bonus Program and these payouts will be approved by the Board (or as
delegated to the Compensation Committee).

 

No cash bonus award is considered earned under this Bonus Program until the time
that such award is approved by the Board (or as delegated to the Compensation
Committee).  Further it is a precondition to earning any bonus under this Bonus
Program that the participant has fully complied with all anti-trust laws, the
Company’s ethical standards, and any other applicable Company policies;
accordingly, if a participant is found to have violated any of these items, any
cash bonus award previously paid hereunder is subject to recoupment by the
Company.  

 

Threshold and Maximum Payouts

 

The Company must achieve 70% of corporate goals, as determined by the Board in
their sole discretion, in order for any bonus pool to be created and approved by
the Board.  The maximum payout will vary year-to-year but will be determined by
the Board based on the Company’s goals and escalators in the case of
accomplishment of stretch goals.

 

Target bonus percentages are based on job position in the context of the
employment marketplace. (See table below).  The target award serves as a
standardized reference point for the maximum percentage of base pay an employee
potentially could receive as a bonus payment if: (1) the Board decides to create
a bonus pool for the Company’s employees for that year; (2) the Board determines
that 100% of corporate goals are met by the Company;  and, (3) individual
performance for the employee as determined by their manager is 100%. It is
understood that





2

--------------------------------------------------------------------------------

 

 

Company management will take the pool of money available for all cash bonus
payouts for that year and apply performance-based discretion in allocating the
cash bonus awards among participants, and that no participants are guaranteed to
receive their target bonus even if the Company meets all of its goals and the
participant’s performance is rated at 100% in the review process. 

 

Salary Band

Target Award

% of Base Pay

CEO

50%

CMO

40%

C-Level/SVP

30%

 

Performance Modifier Guidelines

 

The target bonus is intended to be first modified by corporate performance based
on corporate goal achievement as determined by the Board, then by individual
performance using the ranges below. The performance rating will be assessed as a
combination of goal achievement and overall performance.  The Company shall
decide each participant’s performance rating in its sole discretion.

 

Performance Rating

Individual Performance Modifier

Guidelines

Exceeds Expectations

110% - 150%

Meets Expectations

70% -110%

Almost Meets Expectations

0 - 50%

Does Not Meet Expectations

0

 

Timing of Awards

 

As described above, awards are determined each year based on corporate
performance as determined by the Board and individual performance as assessed by
managers in our performance management process.   Awards, if any, will typically
be determined and paid by the end of March of the year following the end of the
calendar year, subject to the discretion of the Board as noted above.    Any
awards are subject to standard deductions and withholdings.

 

No bonus amounts are guaranteed and all bonuses must be earned in accordance
with the terms of this Bonus Program. Whether and how much of a cash bonus award
has been earned, is in the sole discretion of the Company.

 

Bonus Awards upon Termination of Employment

 

In the event that a Bonus Program participant’s employment has been terminated
(either by the Company or by the employee) for any reason prior to the date any
bonus is earned, the participant will not be entitled to any cash bonus award.





3

--------------------------------------------------------------------------------

 

 

Bonus Award Disputes

 

The Company’s Chief Financial Officer, General Counsel and SVP of Human
Resources will review and decide on any disputes arising under this Bonus
Program. Any employee with an issue related to this Bonus Program shall provide
a written request for review to the SVP, Human Resources within 15 days of the
cash bonus award payout that is in dispute. All decisions made by the CFO,
General Counsel and SVP, HR are final and binding.

 

Legal and Ethical Standards

 

No employee shall attempt to earn a cash bonus award by engaging in any conduct
which violates any anti-trust laws, the Company’s ethical standards, or any
other Company policies or practices.

 

An employee shall not pay, offer to pay, assign or give any part of his or her
cash bonus award, compensation or anything else of value to any agent, customer,
supplier or representative of any customer or supplier, or to any other person,
as an inducement or reward for direct or indirect assistance in earning a cash
bonus.

 

Any infraction of this policy or of recognized ethical standards, will subject
the employee to disciplinary action up to and including termination of
employment and revocation of any cash bonus award under this Bonus Program to
which the employee otherwise would be entitled.

 

Nothing in this Bonus Program is intended to alter the at-will nature of the
employee’s employment, that is, the employee’s right or the Company’s right to
terminate the employee’s employment at will, at any time with or without cause,
and with or without advance notice.

 

4

--------------------------------------------------------------------------------